Case 2:18-cv-11217-AJT-MKM ECF No. 12 filed 01/03/19                   PageID.56      Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

TODD IVEY SR.,

   Plaintiff,                                      CASE NO.: 2:18-CV-11217-AJT-MKM

-vs-

JOHN C. HEATH, ATTORNEY AT LAW,
PLLC d/b/a LEXINGTON LAW, AND
COUNSEL OF ATTORNEYS,

   Defendant.
                                      /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Todd Ivey Sr., and the Defendant, John C. Heath, Attorney

at Law PLLC d/b/a Lexington Law Firm, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby

stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the

Defendant in the above styled action, with Plaintiff and Defendant to bear their own attorney’s

fees, costs and expenses.

        Respectfully submitted this 3rd day of January, 2019.

/s/ Octavio Gomez                                 /s/ Stephen W. King
Octavio Gomez, Esquire                             Stephen W. King (P56456)
Florida Bar No.: 0338620                           King and Murray PLLC
Morgan & Morgan, Tampa, P.A.                       355 S. Old Woodward, Suite 100
201 N. Franklin Street, Suite 800                  Birmingham, Michigan 48009
Tampa, Florida 33602                               Tele: (248) 792-2398
Tele: (813) 223-5505                               Fax: (248) 646-8747
Fax: (813) 223-5402                                Primary Email: SKing@KingandMurray.com
Primary Email: TGomez@ForThePeople.com             Attorney for Defendant
Secondary Email:
LDobbins@ForThePeople.com
Attorney for Plaintiff
